Case 9:20-cv-00068-DWM Document 60 Filed 04/13/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

JAMES LEE CONSTRUCTION,
INC., a Montana Corp., JAMES B.
LEE, and TRACY D. LEE, husband
and wife,

Plaintiffs,
vs.

GOVERNMENT EMPLOYEES
INSURANCE COMPANY, et. al.,

Defendants.

 

 

CV 20-68-—M—DWM

ORDER

Plaintiffs James Lee Construction, Inc., and husband and wife James and

Tracy Lee (the “Lees”) represent a putative class (collectively “Plaintiffs”)

challenging the subrogation practices of Defendants GEICO and related GEICO

entities (collectively “GEICO”). In ruling on the recent motion to dismiss, the

Court determined that an attorney affidavit and its attachments lodged under seal

by Plaintiffs belong in the public record unless GEICO could show cause

otherwise. (See Doc. 55 at 9-10.) In response, GEICO requests only five pages

remain under seal, currently lodged at Doc. 48 at 45-48, 57. (Doc. 56 at 2.)

On April 7, 2021, GEICO was given an additional five days to show specific

cause why these full documents should remain under seal and propose potential
Case 9:20-cv-00068-DWM Document 60 Filed 04/13/21 Page 2 of 2

redactions. (Doc. 57.) In response to that order, GEICO simply stated that it
should be permitted to retain its “trade secrets” because the affidavit and attached
documents were not cited by the Court in its ruling on the motion to dismiss.
(Doc. 59.) GEICO did not, however, do either of the things the Court requested;
i.e., GEICO did not justify why this specific information should remain sealed nor
did it propose a redacted version for the public record. Accordingly,

IT IS ORDERED that the Clerk of Court is directed to file the affidavit and
attachments lodged at Doc. 48 in the public docket of this case.

is (8% ;
DATED this US day of April, 2021.

 

Don&ld W. Molloy, District Judge
United States [Distri

 
 
